Order of the Supreme Court, Nassau County, dated November 9, 1967, reversed, on the law, with $10 costs and disbursements, and plaintiff’s motion for summary judgment against defendant Liedarson granted, with the amount and extent of the damages to be determined upon an assessment hearing. No questions of fact are determined on this appeal. In our opinion, the terms of the guarantee agreement upon which plaintiff sues, under which defendant Liedarson guaranteed payment of “all monies that are now due and payable” from specified third parties, may not be varied by parol evidence that Liedarson thought that, instead of indebtednesses upon which plaintiff had sued the third parties and of which actions and their culmination in a settlement agreement Liedarson allegedly was ignorant, she was guaranteeing “ an open account which would have been paid in accordance with normal banking procedures or within the terms of an ordinary loan.” Moreover, subdivision 2 of section 5-701 of the General Obligations Law does not require that the guarantee agreement signed by Liedarson specifically describe the obligations of the third parties under the settlement agreement pursuant to which the third parties gave the guarantee instrument to plaintiff. It is sufficient that the indebtednesses that underlay the settlement agreement are included within the scope of the language of Liedarson’s undertaking in the guarantee agreement subscribed by her. Brennan, Acting P. J., Rabin, Hopkins, Benjamin and Martuscello, JJ., concur.